 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA A. MCCOLM,                             Case No. 1:14-cv-00580-LJO-JDP
12                       Plaintiff,                   ORDER DENYING RENEWED MOTION TO
                                                      APPOINT COUNSEL
13           v.
                                                      ECF No. 73
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17

18          Plaintiff Patricia A. McColm is a former state prisoner proceeding without counsel in this
19   civil rights action under 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), and
20   § 504 of the Rehabilitation Act (“RA”). On October 11, 2018, the court issued an order
21   permitting plaintiff to file a renewed motion for recruitment of counsel. ECF No. 71. We
22   explained that if recruitment of counsel was warranted, we would grant leave to file an amended
23   complaint with the assistance of counsel. Id. at 10. If we found that appointment was not
24   warranted, we explained that we would recommend dismissal of this case. Id.
25          Plaintiff filed a renewed motion for appointment of counsel on November 15, 2018. ECF
26   No. 72. Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require that an attorney
28

                                                       1
 1   represent plaintiff under 28 U.S.C. § 1915(e)(1), see Mallard v. United States District Court for

 2   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 3   circumstances the court may request the voluntary assistance of counsel under § 1915(e)(1).

 4   Rand, 113 F.3d at 1525.

 5            Without a reasonable method of securing and compensating counsel, the court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   exceptional circumstances exist, “a district court must evaluate both the likelihood of success on

 8   the merits [and] the ability of the plaintiff to articulate his claims pro se in light of the complexity

 9   of the legal issues involved.” Id. (internal quotation marks and citations omitted).

10            Here, we do not find the requisite exceptional circumstances to appoint volunteer counsel.

11   First, we cannot find that there is any likelihood of success on the merits. None of plaintiff’s

12   complaints have survived § 1915A screening, ECF Nos. 13 & 47, and plaintiff’s latest complaint

13   tracks the same content of a previous complaint that failed to state a claim, see ECF No. 63.

14   Second, though we acknowledge plaintiff’s disabilities, ECF No. 63 at 6, we do not find that

15   plaintiff is inarticulate. Indeed, plaintiff’s intelligence is apparent in her filings before this court.

16            ORDER

17            Accordingly, plaintiff’s renewed motion for the appointment of counsel, ECF No. 72, is

18   denied. Because we find that appointment of counsel is not warranted, we will recommend

19   dismissal of this case in a separate order.

20
     IT IS SO ORDERED.
21

22
     Dated:      June 11, 2019
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26   No. 203
27

28

                                                          2
